Citation Nr: 1547691	
Decision Date: 11/12/15    Archive Date: 11/25/15

DOCKET NO.  13-29 804	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to an acquired psychiatric disorder, including posttraumatic stress disorder (PTSD), a bipolar disorder, personality disorder, antisocial behavior, deep anxiety, depression, and a nervous condition.

2.  Entitlement to service connection for bilateral knee disabilities.

3.  Entitlement to service connection for bilateral ankle disabilities.

4.  Entitlement to service connection for flat feet.

5.  Entitlement to service connection for a low back disability.

6.  Entitlement to service connection for hepatitis C.

7.  Entitlement to service connection for headaches.

8.  Entitlement to service connection for loss of teeth.

9.  Entitlement to an initial compensable evaluation for bilateral hearing loss.

10.  Entitlement to a temporary total evaluation for hospitalization for a service-connected condition.

11.  Entitlement to a total rating based upon individual unemployability due to service-connected disabilities (TDIU).


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel


INTRODUCTION

The Veteran had active military service from November 1972 to July 1974.

This case comes to the Board of Veterans' Appeals (Board) on appeal from October and November 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  The October 2011 decision granted service connection for bilateral hearing loss that was assigned an initial noncompensable disability evaluation from January 10, 2011, declined to reopen the Veteran's claim for service connection for a psychiatric disability, and denied the remaining service connection claims.  The November 2011 decision also declined to reopen the previously denied claim for service connection for a psychiatric disorder, including PTSD, a bipolar personality, antisocial behavior, deep anxiety, depression, and nervous condition

An unappealed March 1999 rating decision, in part, denied service connection for cracked front teeth and PTSD and an unappealed February 2008 rating decision denied service connection for a psychiatric disorder claimed as deep anxiety, depression, and a nervous condition, and declined to reopen the previously denied claim for service connection for PTSD.

Service personnel records pertinent to the claims were associated with the claims file in September 2011.  These were in existence at the time of the October and November 2011 decisions.  Hence, the claims for service connection for a psychiatric disorder including PTSD and tooth loss are considered without requiring new and material evidence to reopen.  38 C.F.R. § 3.156(c) (2015).

The Veteran's claim on appeal was recharacterized by the RO as one for service connection for an acquired psychiatric disorder to include PTSD, a bipolar disorder, personality disorder, antisocial behavior, deep anxiety, depression, and a nervous condition.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).

In April 2013, the Veteran testified during a hearing before a RO hearing officer that was conducted by video conference.  A transcript of the hearing is of record.

In a September 2014 letter, the RO advised the Veteran that the attorney he appointed as his representative was no longer accredited by VA.  The letter was returned marked not deliverable as addressed and unable to forward. 

In June 2015, the Veteran testified during a hearing before the undersigned that was conducted by video conference.  He was not represented during the hearing and stated that he wished to testify without a representative.  During the hearing, the undersigned advised the Veteran of his right to appoint a new attorney or a service organization as his representative.  A transcript of the hearing is of record.

The Veteran has not appointed another attorney or a service organization to represent him in his current case on appeal.  

Entitlement to a TDIU is an element of all claims for an increased rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Entitlement to a TDIU is raised where a veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of employability.  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001); see Jackson v. Shinseki, 587 F.3d 1106, 1109-10 (2009) (holding that an inferred claim for a TDIU is raised as part of an increased rating claim only when the Roberson requirements are met).  In this case, the Veteran has submitted evidence of hearing loss disability and is presumed to be seeking the maximum rating for his hearing disability.  AB v. Brown, 6 Vet. App. 35 (1993).  See Veteran's June 2015 hearing transcript and July 2012 statement.  As discussed below, VA has received evidence of unemployability during the pendency of his appeal.  As such, entitlement to a TDIU is also on appeal as part of the increased rating claim.

In his July 2012 statement, the Veteran asserts that his service-connected tinnitus evolved into and was exacerbated by otosclerosis.  The Board construes his statement as a claim for service connection for otosclerosis.  He also reports having abdominal hernia pain that started in service.  The unappealed March 1999 rating decision denied service connection for a hernia disability.  The Veteran's claim for service connection for otosclerosis and request to reopen his previously denied claim for a hernia disability are referred to the Agency of Original Jurisdiction (AOJ) for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

In June 2015, the Veteran submitted a medical statement pertinent to his claim for service connection for a psychiatric disability, without a waiver of initial AOJ review.  As his claim is being granted, he is not harmed by the Board's consideration of this new evidence.  38 C.F.R. § 20.1304(c) (2015).
 
The appeal is REMANDED to the AOJ.  The Veteran will be advised if further action is required on his part.


REMAND

Psychiatric Disability

The Veteran has submitted a statement from a VA psychologist who reported treating the Veteran in 2012 and 2013 for diagnosed PTSD related to an in-service sexual assault.  Supporting evidence of the stressor could consist of evidence of a change in behavior in response to the stressor, but the VA psychologist did not comment on behavior changes.  Cf. 38 C.F.R. § 3.304(f)(5) (2015).  The reported treatment records are not in the electronic claims folders.  The Veteran has not received an examination in relation to the claim, but is needed to adjudicate the claim.

Knees, Ankles, Back, Feet

During the 2015 hearing, the Veteran testified that he did not know he had flat feet when he entered service but had problems with his knees, ankles, and back while in active service and ignored them.  Id. at 10.  He was told that his activity, including jumping out of planes and carrying heavy loads on his back, affected his knees, back, and ankles.  The Veteran did not know that his problems were the early stages of degenerative arthritis.  Id.  The problems continued after discharge.

The Veteran reported bilateral knee replacements at the VA medical center in Martinsburg.  Id. at 11.  

VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2014); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The threshold for finding a link between current disability and service is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon v. Nicholson, 20 Vet. App. at 83.

The record contains competent evidence of degenerative arthritis of the knees, a total left knee replacement in March 2009, and the Veteran's report of an impending knee replacement (apparently to his right knee) in May 2011.  

The record shows post service treatment for bilateral ankle surgeries in 1983 associated with a post service motor vehicle accident.  See April 2013 RO hearing transcript at page 18.  Although a May 1991 VA neuropsychiatric examination report notes a history of left ankle injury in 1983.  A June 1995 VA treatment record shows a history of both ankles broken in a motor vehicle accident in 1994, while a September 1998 VA examination report describes a history of a left ankle fracture in 1992 and a right ankle fracture in 1996 in motor vehicle accidents.  Lumbar spine disc extrusion and stenosis is noted in May 2010.  

The Veteran had pes planus noted on examination for enlistment in November 1972, reported having foot problems in service, and currently has foot problems.

A veteran is presumed in sound condition except for defects noted when examined and accepted for service.  Clear and unmistakable evidence that the disability existed prior to service and was not aggravated by service will rebut the presumption of soundness.  38 U.S.C.A. § 1111 (West 2014); 38 C.F.R. § 3.304 (2015).  VAOPGCPREC 3-2003.

The VA and other records, and the Veteran's reports, suggest that the disorders may be related to service.  An examination is needed.

Headaches

On a Report of Medical History, completed in November 1972, when he was examined for enlistment, the Veteran checked yes to having frequent and severe headaches.  A neurological disorder was not noted on examination and he was found qualified for active service.  Service treatment records do not, otherwise, discuss headaches.

The Veteran believes his headaches are related to his psychiatric problems.  See Board hearing transcript at page 14.  He reported that clinicians at the VAMC in Martinsburg prescribed different medications for his migraine headaches.  Id. at 15-16.

The Veteran's reports suggest that the disorder may be related to service.  See 38 U.S.C.A. § 1111; 38 C.F.R. § 3.304.  VAOPGCPREC 3-2003.  A VA examination is needed to determine the etiology of any headache disability, including a determination as to whether the disability worsened in military service.  See McLendon, 20 Vet. App. at 83; see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009).

Hepatitis C

The Veteran reported that he was penetrated during the sexual assault in service and that this caused rectal bleeding.  See 2013 RO hearing transcript at page 22.  His then attorney noted that the Veteran's risk factors for hepatitis C included tattoos, use of an air injection gun, the assault, and drug use.  Id. at 23.  The Veteran got his tattoo after service in 2000 at a new shop.  Id. at 24.  

In August 2013, a VA examiner opined that it was less likely than not that the Veteran's chronic hepatitis C was due to immunization by jet air gun.  The examiner explained first, that the medical literature notes that the only concern with jet injectors was that some infections, such as hepatitis B, can be transmitted by less than one millionth of a militare.  The World Health Organization no longer recommended jet injectors for vaccinations as it was a potential risk.  

Second, the Veteran was treated for intravenous (IV) heroin addiction in April 1996.  Third, an April 8, 1998 record indicated the Veteran started using IV heroin at age ten.  An April 17, 1990 record reflected a 35 year history of polysubstance abuse, including cocaine and heroin dependence.  The examiner stated that the records showed that the Veteran used cocaine and heroin prior to joining military service; that was the real cause of his hepatitis C; the jet injector was not the culprit, the IV heroin was.

The VA examiner did not consider the possibility of the Veteran incurring hepatitis C due to a sexual assault in service.  An addendum opinion is needed.

Teeth

Service treatment records discuss dental treatment, but not for cracked teeth.
On a July 1974 Report of Medical History, the Veteran checked yes to having severe tooth or gum trouble.  A dental examination was not performed at that time.

According to an August 15, 1978 VA Exchange of Beneficiary Information, the Veteran alleged trauma during basic training when he fell while drilling and hit his mouth while at Fort Dix in 1972.  It was also noted that a steam cap blew and pushed him out of the door when he hit his mouth and chipped a tooth at Fort Baumholder, Germany.  A September 1978 VA Dental Rating for outpatient treatment only found no evidence of dental trauma.

A September 1998 VA examination report includes the Veteran's medical history that his left ear was injured and his two front teeth were chipped off after the radiator of a carrier blew out.  He was not seen in the clinic.  He had surgery on his mouth.  A root canal of the front teeth was done. 

VA medical records in December 2010 indicate that the Veteran wore dentures.

During his Board hearing, the Veteran said that he had teeth replaced at the VAMC in Martinsburg.  See Board hearing transcript at page 15.

An examination is needed to determine if the Veteran has a dental disability including cracked teeth or loss of teeth that was incurred during active service.  See McLendon, supra.

Initial Rating

The most recent VA examination for hearing loss was conducted in July 2013.  During his June 2015 Board hearing, the Veteran testified that he believed his bilateral hearing disability had worsened since the July 2013 examination.  Given the evidence of a change in the condition, he is entitled to a new examination.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  

The Veteran also reported having some psychological problems tied to his hearing loss.  See Board hearing transcript at page 6.  His hearing loss affected the quality of his life and caused frequent arrests as officers thought he was being aggressive when he tried to explain that he had damaged hearing.  Id. at 4.

The Veteran is currently in receipt of a noncompensable disability rating for bilateral hearing loss under 38 C.F.R. §§ 4.85, 86, Diagnostic Code 6100 (2015).  To establish entitlement to an increase, the evidence must show it is warranted under alternate criteria, or on an extra-schedular basis.

Under § 3.321(b)(1), an extra-schedular disability rating is warranted upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

On remand, a VA medical opinion should be obtained to identify all bilateral hearing loss symptoms over the course of the appeal period, to include the effects of these disabilities on the Veteran's ordinary life and occupation.

Following determination of the Veteran's employment status, and upon conclusion of the remaining Remand directives, consideration must be given as to whether the record suggests an exceptional or unusual disability picture so as to be referred to the VA Under Secretary for Benefits or Director of Compensation and Pension (C&P) Service, for consideration of the assignment of an extra-schedular disability rating.  In this regard, the Board notes that it is improper for the Board to consider, in the first instance, entitlement to an extra-schedular disability rating.  See Thun v. Peake, 22 Vet. App. 111 (2008); Bagwell v. Brown, 9 Vet. App. 157, 158 (1996); Floyd v. Brown, 9 Vet. App. at 94 (1996).

Consideration should also be given to an extraschedular rating based upon the combined effects of the Veteran's service-connected disabilities: bilateral hearing loss and tinnitus.  See Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  

TDIU

During his June 2015 Board hearing, and in a July 2012 statement, the Veteran reported that his service-connected bilateral hearing loss and tinnitus affected his ability to work and that he had not worked since 1992.  Thus, a TDIU is, therefore, an element of the Veteran's claim for increased rating for the service-connected hearing loss under Rice. 

In the case of a claim for TDIU, the duty to assist requires that VA obtaining an examination which includes an opinion on what effect the appellant's service-connected disability has on his ability to work.  Friscia v. Brown, 7 Vet. App. 294, 297 (1994).

The Veteran does not meet the percentage requirements for a TDIU, but VA policy is to grant that benefit in all cases where service connected disabilities prevent a veteran from engaging in gainful employment consistent with his or her education and occupational experience.  38 C.F.R. §§ 4.16(a), (b) (2015).  The Board cannot grant TDIU in the first instance where a veteran fails to meet the percentage requirements, but must first insure that the claim is referred to VA's Director of C&P for initial consideration.  Bowling v. Principi, 15 Vet. App. 1 (2001).


Temporary Total Evaluation

Entitlement to temporary total evaluations for hospitalization for a service-connected condition depends on the outcome of the service connection claims and the effective dates that would be established should service connection be granted.

Additional Records

In September 1995, the Veteran submitted a signed authorization (VA Form 21-412) for treatment at Sinai Hospital in July 1993, and by Total Health Care since November 1993, and L.O., M.D., a private orthopedist, in March 1994.

In October 2007, the Veteran submitted another signed VA Form 21-4142 for treatment (of depression) at the Perry Point and Loch Raven (Baltimore) VAMCs in the late 1970s and early 1980s.  The Veteran reported treatment at the VAMC Baltimore Green Street from the 1980s through the 1990s.  He testified in 2015 to receiving VAMC treatment starting in approximately 1975 at the Loch Raven VAMC in Baltimore, then at Green Street, and then Perry Point.  See Board hearing transcript at page 13.  (In October 1984, the RO requested records of the Veteran's treatment at the Baltimore VAMC for hearing loss.)

Also in October 2007, the Veteran reported taking various medications to keep him calm while incarcerated at the Federal Correctional Institution Fort Dix in New Jersey from 2000 to January 14, 2005.  

The treatment records identified by the Veteran were not obtained.  As these may be relevant to his claims, VA has a duty to obtain them.  38 U.S.C.A. § 5103A(b)-(c) (West 2014).

VA medical records show that, in April 2007 the Veteran was released from the Federal Correctional Institution Loretto, Pennsylvania.  Records of his treatment at this correctional facility should also be obtained.  Id.

VA medical records, dated to January 2011, are in the claims file.  In August 2013, the Veteran's attorney identified records of the Veteran's treatment at the VAMC in Martinsburg, dated from August 2011 to February 2013; and, in March 2014, the attorney identified pertinent records, dated from March to September 2013.  During his June 2015 Board hearing, the Veteran testified that he now lived in Richmond, Virginia, and received treatment at "McGuire".  See Board hearing transcript at page 5.  

Recent records regarding the Veteran's treatment at the VAMC in Martinsburg, dated since January 2011, and from the McGuire medical facility, should be obtained.

In a June 1995 administrative decision, the Social Security Administration (SSA) found the Veteran totally disabled and unable to work since October 1992 due, in part, to a depressive disorder.  During his Board hearing, he testified that the SSA found him totally disabled in 2008 based on the same disabilities as those currently on appeal, including degenerative arthritis, hearing loss, PTSD, hepatitis C, and ankle and foot disabilities.  The Veteran elected not to receive SSA disability benefits, as his nonservice-connected pension was the higher benefit.  See Board hearing transcript at page 7.  The SSA decision(s) and a complete copy of the Veteran's SSA records have not been associated with the claims file.  The records considered by the SSA in its award of disability benefits must be obtained prior to consideration of the Veteran's claims.  38 C.F.R. § 3.159(c)(2) (2015); see also Murincsak v. Derwinski, 2 Vet. App. 363 (1992).

During his April 2013 hearing, the Veteran testified that he broke an ankle while working in Baltimore as a draftsman when his knee gave out for which he received Workers Compensation benefits.  See RO hearing transcript at pages 18-19.  In approximately 1987, he broke his ankles in a motor vehicle accident.  He related his accident to knee problems.  Efforts should be made to obtain his Workers Compensation records.

Accordingly, the case is REMANDED for the following action:

1. Obtain all records regarding the Veteran's treatment at the VA medical facilities at Perry Point and Loch Raven since 1975; the Baltimore-Green Street VAMC since 1980; and the VAMC Martinsburg and Richmond (McGuire) since January 2011; for the issues on appeal; including records of treatment for PTSD ad Martinsburg for PTSD from July 2012 to April 2013.

2. Obtain all records regarding the Veteran's treatment at the Federal Correctional Institution, Fort Dix, New Jersey, from 2000 to 2005, and the Federal Correctional Institution, Loretto, Pennsylvania, in approximately 2006 and 2007.

3. Request that the Veteran complete authorizations for VA to obtain all records of treatment regarding his claims on appeal, including treatment at Sinai Hospital in July 1993, and by Total Health Care since November 1993 and Dr. L.O. (orthopedist) in March 1994; and at "McGuire".

a. If the appellant fails to provide necessary authorizations, inform him that he can submit the evidence himself.

4. Obtain the SSA disability decision(s), all records considered in conjunction with the decision(s) and any subsequent determinations regarding the Veteran's claim(s) for disability. 

5.  Obtain all records considered in conjunction with the Veteran's State of Maryland Workers Compensation claim for a knee/ankle disability in the mid-1980s. 

6. If any requested records cannot be obtained, notify the Veteran of the attempts made and of what additional actions will be taken with regard to his claims.

7. After completion of the above, schedule the Veteran for VA examinations to determine whether any current headache, back, bilateral ankle, knee, or foot disability, including pes planus, is related in whole or part a disease or injury in service.  The examiner should review the claims folder, including this remand. 

a. For each current back, bilateral ankle, knee, or foot disability, the examiners should opine as to whether it is at least as likely as not (50 percent probability or more) that any of the Veteran's current (present at any time since 2011) disabilities, in whole or part, had their onset in service, or are otherwise the result of a disease or injury in service. 

b. For any current headache disability, is it as likely as not that the current disability is the result of a disease or injury in active service, or had its onset in such service, or is proximately due to psychiatric disability?

If not, is it at least as likely as not aggravated by psychiatric disability?  If aggravated, is there medical evidence created prior to the aggravation or at any time between the time of aggravation and the current level of disability that shows a baseline of headache disability?

c. In formulating the requested opinions, the examiners should specifically acknowledge the documented bilateral knee replacements, degenerative arthritis, lumbar stenosis, bilateral ankle swelling.

d. The examiners should provide reasons for this opinion.  The examiners should discuss the Veteran's post service reports of symptoms. 

e. The Veteran is competent to report symptoms and observable history.  If the examiner rejects the Veteran's reports, the examiners should provide a reason for doing so.

f. The absence of evidence of treatment for headaches, back, bilateral ankle, knee, or foot symptoms in the Veteran's service treatment records cannot, standing alone, serve as the basis for a negative opinion.

g. If the examiners cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiners shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

8. Schedule the Veteran for a dental examination to determine whether any cracked teeth or loss of teeth are related in whole or part a disease or injury in service.  The claims folder, including this remand, should be considered in the completed examination report or addendum. 

a. For each current dental disability, the examiner should opine as to whether it is at least as likely as not (50 percent probability or more) that any of the Veteran's current (present at any time since 2011) disability, in whole or part, had its onset in service, or are otherwise the result of a disease or injury in service. 

b. The examiner should provide reasons for this opinion.  The examiner should discuss the Veteran's post service reports of symptoms. 

c. The Veteran is competent to report symptoms and observable history.  If the examiner rejects the Veteran's reports, the examiner should provide a reason for doing so.

d. The absence of evidence of treatment for cracked teeth or tooth loss symptoms in the Veteran's service treatment records cannot, standing alone, serve as the basis for a negative opinion.

e. If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

9. Ask the VA physician-examiner who provided the August 2013 opinion regarding hepatitis C to review the record, and address the following:

a. The examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's chronic hepatitis C, in whole or part, had its onset in service, or is related to his reported in-service sexual assault.

b. The examiner should give reasons for the opinion.

c. If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

10. Schedule the Veteran for a VA audiology examination.  The claims folder must be provided to and reviewed by the examiner in conjunction with the examination. 

a. The examiner should comment upon the effect of hearing loss on the Veteran's occupational functioning and daily activities.

b. The examiner should describe all symptoms caused by the Veteran's hearing loss disability, as well as the severity of each symptom, over the course of the appeal period (since January 2011). 

c. The examiner should provide a full description of the effects the disability has had on the Veteran's ordinary activities over the course of the appeal period.  The examiner should also fully describe the impact the disability has had on the Veteran's economic adaptability over the course of the appeal period.

d. The examiner should provide an opinion as to whether the bilateral hearing loss and tinnitus would prevent the Veteran from obtaining or retaining gainful employment (earnings above the poverty level for a single individual) consistent with his education and occupational experience.

e. If the Veteran is found able to engage in gainful employment, notwithstanding his service-connected disabilities, the opinion provider should cite examples of the types of employment the Veteran would be able to perform.

f. The examiner should give reasons for the opinion.

g. If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

11. Afford the Veteran a VA mental disorders examination.  

The examiner should review the record and opine whether there is evidence of behavior changes in response to the reported sexual assault in service.  The examiner should consider service personnel records showing the Veteran's promotion to private first class in March 1974 and the May 1974 report that he had been recommended for expeditious discharge due to substandard performance.

The examiner should also opine whether any psychiatric disability present at any time since 2011 is at least as likely as not due to an in-service stressor or other in-service disease or injury.

12. Refer the Veteran's case to VA's Director of C&P for (a) consideration of entitlement to an extra-schedular rating for bilateral hearing loss under 38 C.F.R. § 321(b)(1); (b) consideration of entitlement to an extraschedular rating based upon the combined effects of the Veteran's service-connected disabilities: bilateral hearing loss and tinnitus; and (c), if the Veteran still does not meet the percentage requirements for a TDIU, for adjudication in accordance with 38 C.F.R. § 4.16(b).

13. If any benefit on appeal remains denied, issue a supplemental statement of the case (that includes consideration of a TDIU, if that benefit is denied).  Then return the case to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals



